445 F.2d 856
William ELLHAMER, Plaintiff and Appellee,v.Lawrence E. WILSON, Appellant.Charles HINNINGTON, Plaintiff and Appellee,v.DEPARTMENT OF CORRECTIONS, etc., et al, Appellants.
Nos. 25919, 25953.
United States Court of Appeals, Ninth Circuit.
July 7, 1971.

James B. Cuneo, Deputy Atty. Gen.  (argued), Evelle J. Younger, Cal.  Atty. Gen., John T. Murphy, Deputy Atty. Gen., San Francisco, Cal., for appellants.
John H. Colteaux (argued), of Ackeret & Colteaux, San Rafael, Cal., for appellee, William Ellhamer.
Alice Daniel, William B. Turner, San Francisco, Cal., for amicus curiae.
Emil Eisenhardt (argued), James L. Browning, U.S. Atty., David R. Urdan, Chief Asst. U.S. Atty., San Francisco, Cal., for appellee, Charles Hinnington.
Before CHAMBERS and KOELSCH, Circuit Judges, and von der HEYDT, District Judge.
PER CURIAM:


1
The orders granting writs of habeas corpus to Ellhamer and Hinnington, California state prisoners, are reversed.  The district court will enter orders denying the writs.


2
We are asked to overrule our cases which have upheld California in not providing counsel on parole revocation hearings.  This we decline to do.  See High Pine v. Montana, 9 Cir., 439 F.2d 1093; Lincoln v. California Adult Authority, 9 Cir., 435 F.2d 133; Mead v. California Adult Authority, 9 Cir., 415 F.2d 767.